DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/12/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1- 9 & 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


Regarding Claim 1, 5 & 10: 
In Claim 1, the limitation “wherein the continuously variable transmission is configured to vary the rotational speed of the rotor of the first generator to meet power requirements of a power grid by adding or removing mechanical energy to or from the rotor of the second generator” (emphasis added);
Similarly in Claim 5, the limitation “wherein the continuously variable transmission is configured to vary the rotational speed of the rotor of the first generator to meet power requirements of a power grid by adding or removing mechanical energy to or from the rotors of one or more additional generators; (emphasis added); and 
In Claim 10, the limitation “adjusting the one or more continuously variable transmissions to provide additional mechanical energy from the rotors of the one or more additional generators to the rotor of the first generator (emphasis added) when the power consumption of the power grid exceeds the power production of the first generator;
The mentioned claims appears to contain subject matter which was not described in the specification. For instance, the specification describes: 
In ¶ [0023] “When the grid requires less power than the turbine produces, the CVT redirects this excessive power (as illustrated in FIG. 4B) from the first generator by transferring mechanical energy to the second generator to be stored”;
In ¶ [0027] “With reference to FIG. 3, a graphical representation of stored energy vs rotations per minute (RPM) is shown. A variation of 10 megajoules (MJ) maximum flywheel energy storage (generator rotor) from 3600 rpm (100% rpm) down to 1800 rpm (50% rpm) releases 100%−25%=75% of the maximum stored energy or 7.5 MJ”;
The specification continues to describe “store mechanical energy” – see ¶ [0028] “In an embodiment, positioning of the nominal rotating speed of the second generator at ˜2900 rpm provides up to +/−4 MJ available to be delivered to the power grid via CVT or to be stored” – see ¶ [0029] “the existing rotors of generators of are used as flywheels to store energy from the system as mechanical energy”);
Notably, the invention, as both claimed and disclosed, appears to set forth “a CVT configured to add mechanical power from the rotor of the second generator (or additional generators) to the first generator” (refer to a-c above). 
Moreover, the specification in (d) ¶ [0019] describes “In an embodiment, the second generator 9 may be part of a boiler system which has been decommissioned or is no longer in use.” The claims appear to require mechanical power to be “stored mechanical power” by the second generator (or additional generator) –  as shown in the present invention Figures, the second generator 9 or 210 is an independent system or as described in para [0019] is “a decommissioned or no longer in use boiler (see d above).” 
However, the specification fails to describe how the “mechanical energy” may be stored to be used by the CVT to meet power requirements of a power grid by the first generator when the second generator (or additional generators) is a decommission or no longer in use boiler system (see d above). 
Thus, the claimed subject matter appears to not be supported by the specification on how “the CVT is configured to add mechanical energy to the first generator by a secondary generator (or additional generators)” —i.e., how the “mechanical power is stored” and thus how the “mechanical power” may be added to “the primary generator to meet power requirement of a power grid […] by adding mechanical energy to or from the rotor of the second generator (or generators)” as claimed.  
It therefore appears that the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.
Regarding claims 1-4; claims 6-9 and claims 11-15, they are dependent on Claims 1, 5 & 10, respectively, and thereby inherit the deficiencies thereof. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1 & 5, the term "optimal efficiency rate" in claim 1 & 5 is a relative term which renders the claim indefinite.  The term "optimal efficiency rate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not mentioned any “optimal efficiency rate” to interpret such rate.
Regarding claims 1-4; & claims 6-9, they are dependent on Claims 1 & 5, respectively, and thereby inherit the deficiencies thereof.
Regarding Claim 9, the limitation “wherein the one or more additional generators are existing generators and have been disconnected from the power grid and an associated turbine” is vague and indefinite. Claim 9 depends on Claim 5 where Claim 5 recites “wherein the continuously variable transmission is configured to vary the rotational speed of the rotor of the first generator to meet power requirements of a power grid by adding or removing mechanical energy to or from the rotors of one or more additional generators.” Therefore, it is unclear how “disconnected additional generators” are able to “add mechanical energy to the first generator” (also see 112a rejection).
Prior art would be applied as best understood by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 7-8 & 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Novikov (US 2012/0129639).
Regarding Claim 1, Novikov discloses a power grid stabilization system [A first continuously variable transmission can be provided and includes a first rotatable element, a second rotatable element and a mechanism for controlling the ratio of the rotation of the second element to the rotation of the first element] (Abstract) comprising: 
a first generator [10] mechanically linked to a turbine [The embodiment shown on FIG. 2 can be used as wind turbine power plant. In this case, both Motor/Generator 1 10 and Motor/Generator 2 34 work as generators only. The output shaft 24 is connected to the propeller (not shown) of the wind turbine] and in electric communication with a power grid [In this case, the generated electric power can be fed back to a grid or to the electric storage system of the motor/generator], the first generator having a rotor [In one embodiment of the invention, an electric machine for use with an energy storage device is provided and includes a housing, a first rotor and a first stator electrically interactable with the first rotor carried within the housing] (FIG. 1, ¶ [0146], ¶ [0109] & ¶ [0185]); and 
a second generator [34] having a rotor mechanically linked to the rotor of the first generator via a continuous variable transmission [The invention describes a way of combining multiple electric machines into a single-output device. Multiple separate electric machines can be connected together by means of continuously variable transmissions of a mechanical type. Such mechanical, continuously-variable transmissions, also known as CVTs] (FIG. 1, ¶ [0046], ¶ [0072]), 
wherein the turbine is maintained at an optimal efficiency rate, and wherein the continuously variable transmission is configured to vary the rotational speed of the rotor of the first generator to meet power requirements of a power grid by adding or removing mechanical energy to or from the rotor of the second generator [The controller 12 controls rotational speeds and output torques of actuators 52 and 54 as well as the motors/generators 10 and 34. The energy storage device 14 is connected to the system through the controller 12. Actuators for any type of electric motors can be chosen for this purpose, depending on application demands. For instance, cheap DC actuators can be chosen where the cost is more important than system performance. The planetary gear sets 40, 42, which are coupled to the actuators 52 and 54, work in this case as an electrically-actuated continuously variable transmission (CVT), while the ring gear is an input and the sun gear is an input] (¶ [0059]).
Regarding Claim 3, Novikov discloses the system of claim 1, wherein the continuously variable transmission transmits mechanical energy from the rotor of the first generator to the rotor of the second generator when energy produced by the first generator exceeds the power requirements of the power grid [The invention describes a way of combining multiple electric machines into a single-output device. Multiple separate electric machines can be connected together by means of continuously variable transmissions of a mechanical type. Such mechanical, continuously-variable transmissions, also known as CVTs] (¶ [0046]).
Regarding Claim 4, Novikov discloses the system of claim 3, wherein the continuously variable transmission transmits mechanical energy from the rotor of the second generator to the rotor of the first generator when energy produced by the first generator does not meet the power requirements of the power grid [The output shaft of the mechanical actuator can be connected rigidly to a second member of a first and second planetary gear sets so that rotation of the output shaft is modulated by the mechanical actuator] ([0048-0051]).
Regarding Claim 5, Novikov discloses a power grid stabilization system [A first continuously variable transmission can be provided and includes a first rotatable element, a second rotatable element and a mechanism for controlling the ratio of the rotation of the second element to the rotation of the first element] (Abstract) comprising:
a first generator [10] mechanically linked to a turbine [The embodiment shown on FIG. 2 can be used as wind turbine power plant. In this case, both Motor/Generator 1 10 and Motor/Generator 2 34 work as generators only. The output shaft 24 is connected to the propeller (not shown) of the wind turbine] and in electric communication with a power grid [In this case, the generated electric power can be fed back to a grid or to the electric storage system of the motor/generator], the first generator having a rotor [In one embodiment of the invention, an electric machine for use with an energy storage device is provided and includes a housing, a first rotor and a first stator electrically interactable with the first rotor carried within the housing] (FIG. 1, ¶ [0146], ¶ [0109] & ¶ [0185]); and
one OR more additional generators [34], each additional generator having a rotor mechanically linked to the rotor of the first generator via one or more continuous variable transmissions [The invention describes a way of combining multiple electric machines into a single-output device. Multiple separate electric machines can be connected together by means of continuously variable transmissions of a mechanical type. Such mechanical, continuously-variable transmissions, also known as CVTs] (FIG. 1, ¶ [0046], ¶ [0072]),
wherein the turbine is maintained at an optimal efficiency rate, and wherein the continuously variable transmission is configured to vary the rotational speed of the rotor of the first generator to meet power requirements of a power grid by adding or removing mechanical energy to or from the rotors of one OR more additional generators [The controller 12 controls rotational speeds and output torques of actuators 52 and 54 as well as the motors/generators 10 and 34. The energy storage device 14 is connected to the system through the controller 12. Actuators for any type of electric motors can be chosen for this purpose, depending on application demands. For instance, cheap DC actuators can be chosen where the cost is more important than system performance. The planetary gear sets 40, 42, which are coupled to the actuators 52 and 54, work in this case as an electrically-actuated continuously variable transmission (CVT), while the ring gear is an input and the sun gear is an input] (¶ [0059]).
Regarding Claim 7, Novikov discloses the system of claim 5, wherein the continuously variable transmission transmits mechanical energy from the rotor of the first generator to the rotor of the one or more additional generators when energy produced by the first generator exceeds the power requirements of the power grid [The invention describes a way of combining multiple electric machines into a single-output device. Multiple separate electric machines can be connected together by means of continuously variable transmissions of a mechanical type. Such mechanical, continuously-variable transmissions, also known as CVTs] (¶ [0046]).
Regarding Claim 8, Novikov discloses the system of claim 7, wherein the continuously variable transmission transmits mechanical energy from the rotors of the second generator to the rotor of the first generator when energy produced by the first generator does not meet the power requirements of the power grid [The output shaft of the mechanical actuator can be connected rigidly to a second member of a first and second planetary gear sets so that rotation of the output shaft is modulated by the mechanical actuator] ([0048-0051]).
Regarding Claim 10, Novikov discloses a method of compensating for changing requirements of a power grid [A first continuously variable transmission can be provided and includes a first rotatable element, a second rotatable element and a mechanism for controlling the ratio of the rotation of the second element to the rotation of the first element] (Abstract), the method comprising the steps of:
providing electrical energy to the power grid from a first generator [10], the first generator having a rotor and being mechanically linked to a turbine [The embodiment shown on FIG. 2 can be used as wind turbine power plant. In this case, both Motor/Generator 1 10 and Motor/Generator 2 34 work as generators only. The output shaft 24 is connected to the propeller (not shown) of the wind turbine], the rotor of the first generator being mechanically linked to one or more rotors of one or more additional generators via one or more continuously variable transmissions [The invention describes a way of combining multiple electric machines into a single-output device. Multiple separate electric machines can be connected together by means of continuously variable transmissions of a mechanical type. Such mechanical, continuously-variable transmissions, also known as CVTs] (FIG. 1, ¶ [0046], ¶ [0072]);
monitoring power consumption of the power grid [both motors/generators 10 and 34 and ICE 130 are constantly controlled by a controller, so that each of the motors/generators and the ICE 130 work at the most efficient possible point, depending on the power demand from the driver] (¶ [0042]);
monitoring power production of a first generator [both motors/generators 10 and 34 and ICE 130 are constantly controlled by a controller, so that each of the motors/generators and the ICE 130 work at the most efficient possible point, depending on the power demand from the driver] (¶ [0042]);
adjusting the one OR more continuously variable transmissions to provide additional mechanical energy from the rotors of the one or more additional generators to the rotor of the first generator when the power consumption of the power grid exceeds the power production of the first generator [both motors/generators 10 and 34 and ICE 130 are constantly controlled by a controller, so that each of the motors/generators and the ICE 130 work at the most efficient possible point, depending on the power demand from the driver] (¶ [0042]); and
adjusting the one or more continuously variable transmissions to provide additional mechanical energy from the rotor the first generator to the rotors of the one or more generator when the power production of the first generator exceeds the power consumption of the power grid [both motors/generators 10 and 34 and ICE 130 are constantly controlled by a controller, so that each of the motors/generators and the ICE 130 work at the most efficient possible point, depending on the power demand from the driver] (¶ [0042]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6 & 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Novikov (US 2012/0129639) according to Claim 1 & Claim 10 and in further view of Kusumi (US 2017/0145925).
Regarding Claim 2, Novikov discloses the system of claim 1.
However, Novikov does not discloses further comprising a turbine governor configured to maintain the turbine at a stable rotating speed.
Kusumi teaches a turbine governor configured to maintain the turbine at a stable rotating speed [another speed governor may be used to adjust the high pressure turbine rotational speed without being limited to the IGV 9] (¶ [0042]).
One of ordinary skilled in the art would recognize that governors are commonly used to regulate rotational speeds in response to changing load conditions. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Kusumi’s teachings into Novikok’s system. One would be motivated to do so to regulate the maximum speed of the system and to protect the equipment associated.

Regarding Claim 6, Novikov discloses the system of claim 5.
However Novikok does not discloses further comprising a turbine governor configured to maintain the turbine at a stable rotating speed.
Kusumi teaches a turbine governor configured to maintain the turbine at a stable rotating speed [another speed governor may be used to adjust the high pressure turbine rotational speed without being limited to the IGV 9] (¶ [0042]).
One of ordinary skilled in the art would recognize that governors are commonly used to regulate rotational speeds in response to changing load conditions. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Kusumi’s teachings into Novikok’s system. One would be motivated to do so to regulate the maximum speed of the system and to protect the equipment associated.
Regarding Claim 11, Novikov in view of Kusumi disclose the method of claim 10.
Kusumi discloses wherein the turbine is a steam turbine (Claim 12).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Kusumi’s teachings into Novikok’s system. One would be motivated to do so since steam turbines have high reliability especially in the cases where sustained high-power output is needed.
Regarding Claim 12, Novikov discloses the method of claim 10.
However, Novikov does not discloses further comprising the step of governing the turbine such that it does not exceed a stable rotational speed.
Kusumi teaches a turbine governor configured to maintain the turbine at a stable rotating speed [another speed governor may be used to adjust the high pressure turbine rotational speed without being limited to the IGV 9] (¶ [0042]).
One of ordinary skilled in the art would recognize that governors are commonly used to regulate rotational speeds in response to changing load conditions. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Kusumi’s teachings into Novikok’s system. One would be motivated to do so to regulate the maximum speed of the system and to protect the equipment associated.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JOSEPH ORTEGA/Examiner, Art Unit 2832